DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. application No. 16/444,499, filed on 06/18/2019, now US patent No. 11,026355.

Information Disclosure Statement
The IDS filed on 05/14/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 05/14/2021 is acceptable.

Claim Objections
Claim 12 is objected to because of the following informalities:  in the claim 12, line 2, “the second case toward the first case” should correct as –the upper case toward the lower case--; and in line 4, “to the second case” should correct as –to the upper case--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolci et al. [US 9,048,124].
Regarding claim 18, Dolci et al., disclose a housing (10/12, figures 1-7) configured to receive electronic devices, comprising:
a case (12, figures 1-2 and 4-6) including a lower case (16, figures 2 and 4-5) to which a circuit board (18, figures 2-6) including at least a grounding line (60, figures 3 and 7) and a plurality of electronic devices (20, figures 2-5) is secured and an upper case (38, figures 2 and 4-5) detachably combined to the lower case to define an inner space (a chamber is within the housing 12, figures 4-5) in which the circuit board is received; and
an electromagnetic shielding member (26 & 32, figures 2-5) integrally provided with the upper case in the inner space of the case and extending toward the circuit board such that the electromagnetic shielding member is in discontinuous contact (a space located at the recess of the shielding member, figure 2) with the grounding line to thereby provide an open shielding space defined by the circuit board and the electromagnetic shielding member and communicating with surroundings,
wherein the electromagnetic shielding member includes a plurality of vertical plates (24, figures 2-3) enclosing the shielding space and extending from the upper case toward the lower case such that a first end portion (a top end portion of each vertical plate(s), figures 2-3) of each of the vertical plates is integrally connected to the upper case and a second end portion (a bottom end portion of each vertical plate(s), figures 2-3) of each of the vertical plates is in contact with the grounding line, and the at least one recess is arranged at the second portion of at least one of the vertical plates.
Regarding claim 19, Dolci et al., disclose wherein the at least one recess is arranged at the second portion of each of the vertical plates (figure 2).
Regarding claim 20, Dolci et al., disclose wherein the at least one recess is arranged at the second portion of one of the vertical plates (figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dolci et al. [US 9,048,124].
Regarding claim 1, Dolci et al., disclose a housing (12, figures 1-7) configured to receive electronic devices, comprising:
a case (12, figures 1-2 and 4-6) having a first case (a lower case 16, figures 2 and 4-5) to which a board (18, figures 2-6) is secured and a second case (an upper case 38, figures 2 and 4-5) detachably combined to the first case to define an inner space (a chamber is within the housing 12, figures 4-5) in such a configuration that at least a grounding line (60, figures 3 and 7) extends on the board; and
an electromagnetic shielding member (26 & 32, figures 2-5) integrally formed on the second case in the inner space of the case in such a configuration that the electromagnetic shielding member is in contact with the grounding line (figures 3-5) to thereby provide a shielding space (a space is disposed between a pair of vertical shielding sides, figures 3-5) defined by the board and the electromagnetic shielding member,
wherein the electromagnetic shielding member includes a hollow rectangular structure (26, figures 2 and 4-5) extending from the second case and surrounding the shielding space such that the hollow rectangular structure has at least one recess (at least one recess disposed on each side 24 of the electromagnetic shielding member, figure 2) around the grounding line and the hollow rectangular structure is partially in contact with the grounding line and the shielding space is provided as an open space (figures 2-5).
	Dolci et al., disclose the claimed invention except for the electromagnetic shielding member includes a cylinder shape.
	It would have been to one of ordinary skill in the art at the time the invention was made to use the hollow rectangular shape of Dolci et al., to the claimed configuration of “the cylinder shape” instead of for the same purpose of providing ground the electronic component onto the circuit board.  A change in shape or configuration is generally recognized as being within the level of ordinary skill in the art.  In re Daily, 149 USPQ 47 (CCPA 1976).
Regarding claim 2, Dolci et al., as modified, disclose wherein the cylinder structure includes a plurality of vertical plates (24, figures 2-3) enclosing the shielding space and extending from the second case toward the first case such that a first end portion (a top end portion of each vertical plate(s), figures 2-3) of each of the vertical plates is integrally connected to the second case (figures 2-3) and a second end portion of each of the vertical plates is contact with the grounding line (a bottom end portion of each vertical plate(s), figures 2-3), and the at least one recess is arranged at the second portion of at least one of the vertical plates.
Regarding claim 3, Dolci et al., as modified, disclose wherein the at least one recess is arranged at the second portion of each of the vertical plates (figure 2).
Regarding claim 4, Dolci et al., as modified, disclose wherein the at least one recess is arranged at the second portion of a pair of the vertical plates opposite to each other (figure 2).
Regarding claim 5, Dolci et al., as modified, disclose wherein the at least one recess is arranged at the second portion of one of the vertical plates (figure 2).
Regarding claim 7, Dolci et al., as modified, disclose wherein the grounding line is discontinuously (a space located at the recess of the shielding member, figure 2) arranged along a circumferential line of the cylinder structure such that the board corresponding to the recess is exposed without the grounding line.  
Regarding claim 8, Dolci et al., as modified, disclose wherein at least one of a passive device (20, column 3, lines 16-20) and a wiring line is arranged on the board corresponding to the recess of the cylinder structure (figures 2-5).
Regarding claim 9, Dolci et al., as modified, disclose wherein the electromagnetic shielding member further includes a plate body (36, figures 2-4 and 6) between the cylinder structure (26, figures 2-4) and the inner surface of the first case (figures 2 and 4) such that the cylinder structure is contact with a peripheral portion of the plate body.
Regarding claim 11, Dolci et al., disclose an electronic system (10, figures 1-7), comprising:
a case (12, figures 1-2 and 4-6) having a lower case (16, figures 2 and 4-5) and an upper case (38, figures 2 and 4-5) detachably combined to the lower case; 
a circuit board (18, figures 2-6) in an inner space (a chamber is within the housing 12, figures 4-5) of the case and secured to the lower case such that at least one grounding line (60, figures 3 and 7) and at least one connection line are provided with the circuit board;
a plurality of devices (20, figures 2-5) arranged on the circuit board such that each device is separated from one another by the at least one grounding line and is connected with one another by the at least one connection line (figures 3 and 7); and
an electromagnetic shielding member (26 & 32, figures 2-5) integrally formed on the upper case such that the electromagnetic shielding member is in contact with the at least one grounding line (figures 3-5) around the plurality of devices to thereby provide a shielding space receiving the plurality of devices (figures 2 and 4-5),
wherein the electromagnetic shielding member includes a hollow rectangular structure (26, figures 2 and 4-5) extending from the upper case and surrounding the shielding space such that the hollow rectangular structure has at least one recess (at least one recess disposed on each side 24 of the electromagnetic shielding member, figure 2) around the grounding line and the hollow rectangular structure is partially in contact with the grounding line and the shielding space is provided as an open space (figures 2-5).
	Dolci et al., disclose the claimed invention except for the electromagnetic shielding member includes a cylinder shape.
	It would have been to one of ordinary skill in the art at the time the invention was made to use the hollow rectangular shape of Dolci et al., to the claimed configuration of “the cylinder shape” instead of for the same purpose of providing ground the electronic component onto the circuit board.  A change in shape or configuration is generally recognized as being within the level of ordinary skill in the art.  In re Daily, 149 USPQ 47 (CCPA 1976).
Regarding claim 12, Dolci et al., as modified, disclose wherein the cylinder structure includes a plurality of vertical plates (24, figures 2-3) enclosing the shielding space and extending from the “second case” toward the “first case” such that a first end portion (a top end portion of each vertical plate(s), figures 2-3) of each of the vertical plates is integrally connected to the “second case” (figures 2-3) and a second end portion (a bottom end portion of each vertical plate(s), figures 2-3) of each of the vertical plates is contact with the grounding line, and the at least one recess is arranged at the second portion of at least one of the vertical plates.
Regarding claim 13, Dolci et al., as modified, disclose wherein the at least one recess is arranged at the second portion of each of the vertical plates (figure 2).
Regarding claim 14, Dolci et al., as modified, disclose wherein the at least one recess is arranged at the second portion of a pair of the vertical plates opposite to each other (figure 2).
Regarding claim 15, Dolci et al., as modified, disclose wherein the at least one recess is arranged at the second portion of one of the vertical plates (figure 2).

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dolci et al., as modified, as applied to claim 1 above, and further in view of Robinson et al. [US 2007/0211436].
Regarding claim 10, Dolci et al., as modified, disclose the electromagnetic shielding member (26, figure 2) is attached on the board via soldering (column 3, lines 39-45).
Dolci et al., disclose the claimed invention except for a conductive adhesive between the grounding line and the electromagnetic shielding member such that the electromagnetic shielding member is conductively adhered to the grounding line by the conductive adhesive.
Robinson et al., disclose an electromagnetic shielding member (104, figures 1-17) is attached on a printed circuit board (120, figures 1-5) at its corresponding grounding line (paragraph 0045) via a conductive adhesive (paragraph 0047).
	It would have been to one of ordinary skill in the art at the time the invention was made to use conductive adhesive to glue between the shielding member and a grounding line on the board of Dolci et al., as modified, as suggested by Robinson et al., for the same purpose of conducting ground between components on a printed circuit board and a case of the electronic device.
Regarding claim 17, Dolci et al., as modified, disclose the electromagnetic shielding member (26, figure 2) is attached on the board via soldering (column 3, lines 39-45).
Dolci et al., as modified, disclose the claimed invention except for a conductive adhesive interposed between the grounding line and the electromagnetic shielding member such that the electromagnetic shielding member is conductively adhered to the grounding line by the conductive adhesive.
Robinson et al., disclose an electromagnetic shielding member (104, figures 1-17) is attached on a printed circuit board (120, figures 1-5) at its corresponding grounding line (paragraph 0045) via a conductive adhesive (paragraph 0047).
	It would have been to one of ordinary skill in the art at the time the invention was made to use conductive adhesive to glue between the shielding member and a grounding line on the board of Dolci et al., as modified, as suggested by Robinson et al., for the same purpose of conducting ground between components on a printed circuit board and a case of the electronic device.

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The claim 6 discloses the combination features of “wherein the recess includes a width along a circumferential line of the cylinder structure and a depth along a height of the cylinder structure in a range of 1/50 times to 1/20 times a wavelength of the electromagnetic waves.”  These features, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  
The claim 16 discloses the combination features of “wherein the recess includes a width along a circumferential line of the cylinder structure and a depth along a height of the cylinder structure in a range of 1/50 times to 1/20 times a wavelength of the electromagnetic waves.”  These features, in conjunction with other features, as claimed in the claim 11, were neither found to be disclosed, nor suggested by the prior art of records.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
09/24/2022